Case 8:18-cv-02869-VMC-CPT Document 245 Filed 03/22/21 Page 1 of 5 PageID 4523


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

          The following cases are set for trial during the April Trial Term. The Trial Term will include the
 four-week period of April 5, 12, 19, and 26, 2021. The cases are listed in the order in which they are
 intended to be tried -- although experience indicates that, for various reasons, cases may be called out of
 sequence. The names and phone numbers of all trial counsel, as well as any pro se litigants, are furnished
 so that the parties may keep themselves informed of the progress of the cases listed.

          Counsel, as well as any pro se party, are reminded to advise the Court promptly of any development
 subsequent to the entry of this Order which would in any way affect the trial of a case. Settlements of civil
 jury trials announced to the Court any later than 12:00 noon on the Friday preceding the first day of trial
 may result in the imposition of juror costs.

         Note: Photo IDs are required for entrance into the federal courthouse. Electronic devices are
 prohibited beyond the courthouse’s security checkpoint. However, any Assistant United States Attorney,
 Assistant Federal Public Defender, law enforcement officer on official business, and attorney permitted to
 practice law in the Middle District of Florida may bring an electronic device beyond the courthouse’s
 security checkpoint by presenting valid agency identification, a Florida Bar identification card, or pro hac
 vice order.

 CRIMINAL TRIALS:

          Ten calendar days prior to the beginning of the trial term, proposed jury instructions and
 verdict forms shall be filed with the Clerk of Court and served on opposing counsel. Failure to comply
 with this deadline may result in the imposition of sanctions, including denial as untimely of any
 submissions later made. In addition, please email a courtesy copy of your jury instructions and verdict
 form, and a redacted copy of the Indictment, if appropriate, in Word format to Chambers at:
 chambers_flmd_covington@flmd.uscourts.gov.

         In addition, exhibit and witness lists shall be filed electronically with the Clerk of Court by
 the Friday before jury selection. Parties are directed to furnish three copies of each to the Courtroom
 Deputy Clerk before jury selection. All exhibits are to be pre-marked in accordance with M.D. Fla. Rule
 3.07.
          Guilty pleas should be held before the Magistrate Judge on or before Wednesday, March 31,
 2020. Contact the assigned Magistrate Judge’s Courtroom Deputy Clerk to be placed on the Magistrate
 Judge’s calendar for change of plea. Counsel for the defendants on bond are charged with the responsibility
 of notifying the defendants when the case is called for trial and that their presence is required. Counsel
 shall notify the Court if an interpreter is required.

 CIVIL TRIALS:

          The parties shall follow the procedures and deadlines set forth in the operative Case Management
 and Scheduling Order. Counsel are advised that the deadlines for filing exhibit lists, witness lists, jury
 instructions, and verdict forms in a civil action are different than those set forth above, which apply strictly
 to criminal actions.
       Case 8:18-cv-02869-VMC-CPT Document 245 Filed 03/22/21 Page 2 of 5 PageID 4524




                                     COVINGTON TRIAL CALENDAR: April 2021



         (TRIAL TERM BEGINS: April   5, 2021)

     CASE NUMBER               CASE NAME                     COUNSEL                                DAYS


1   8:19-cr-567-VMC-AEP       United States of America      Randall Leonard         813-274-6000
                              v.
    Jury Trial                                                                                      2-3 days
                              Alexander Rivera              Angela Wright           813-277-0068

2   8:20-cr-224-VMC-JSS       United States of America      Daniel Baeza            813-274-6122
                              v.
    Jury Trial
                              Jose Gregorio Maldonado (1)   Sara Mieczkowski        813-228-2715    3 days
    April 12, 2021            Edgar Leon (2)                Angela Wright           813-277-0068
                              Yamir Martinez (3)            Jerry Theophilopoulos   727-945-1112

3   8:20-cr-248-VMC-JSS       United States of America      Randall Leonard         813-274-6000
                              v.
    Jury Trial
                              Courtney Michelle Meeks       Alec Hall               813-228-2715    2 days
    COP: March 30, 2021

4   8:19-cr-398-VMC-SPF       United States of America      Randall Leonard         813-274-6000
                              v.
    Jury Trial
                                                                                                    2 days
                              Maria Bassi Lauro             Alec Hall                813-228-2715
    COP: March 25, 2021
5   8:20-cr-29-VMC-AEP        United States of America      Candace Rich            813-274-6000
                              v.
    Jury Trial
                                                                                                    2 days
                              Danny Joe Phillips            Howard Anderson          813-228-2715


6   8:20-cr-57-VMC-AEP        United States of America      Charlie Connally        813-274-6000
                              v.
    Jury Trial
                                                                                                    2 days
                              Lorenzo Rashad Johnson        Howard Anderson          813-228-2715
       Case 8:18-cv-02869-VMC-CPT Document 245 Filed 03/22/21 Page 3 of 5 PageID 4525



7   8:19-cr-602-VMC-JSS       United States of America        Tiffany Fields          813-301-3096
                              v.
    Jury Trial
                              Eduardo Salcedo (3)             Benjamin Stechschulte   813-280-1244
                                                                                                     1 week
                              Jose Manuel Ruiz Diaz (4)       Christophir Kerr        727-492-2551
                              Leonardo Martinez (5)           Ray Lopez               813-221-4455
                              Roberto Sanchez Fernandez (6)   Ronald Marzullo         813-662-3080
8   8:19-cr-298-VMC-SPF       United States of America        Colin McDonell          813-274-6000
                              v.                              Carlton Gammons
    Jury Trial
                              Ali Hussein Salamey             Fritz Scheller          407-792-1285   1 week
    April 26, 2021                                            Victor Martinez         813-289-0600

9   8:18-cv-2869-VMC-CPT      The Hurry Family Revocable      Kenneth Turkel          813-221-2626
                              Trust et al.
    Jury Trial                v.
                                                                                                     1 week
                              Christopher Frankel             Harold Holder           813-224-9255
                                                              David Banker            813-224-9255

         DONE and ORDERED in Chambers, in Tampa, Florida, this 22nd day of March, 2021.
   Case 8:18-cv-02869-VMC-CPT Document 245 Filed 03/22/21 Page 4 of 5 PageID 4526




                                       EXHIBIT
                                        LIST
                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION


                                          ,        Case No.:8:

                  Plaintiff,  □
                  Government, □

                                                           □ Evidentiary
     v.                                                    □ Trial
                                                           □ Other
                                          ,

                  Defendant. □



Exhibit     Date             Date
Number    Identified       Admitted           Witness            Description of Exhibit
   Case 8:18-cv-02869-VMC-CPT Document 245 Filed 03/22/21 Page 5 of 5 PageID 4527


    EXHIBIT LIST – Continuation Sheet


Exhibit       Date             Date
Number      Identified       Admitted   Witness            Description of Exhibit
